 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
      ARTHUR DEAN KNAPP,                              1:18-cv-00811-LJO-SKO (PC)
11
                         Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
12                                                    FOR APPOINTMENT OF COUNSEL AND
             v.                                       GRANTING EXTENSION OF TIME TO
13                                                    FILE SERVICE DOCUMENTS
14    MADERA COUNTY DEPARTMENT OF
      CORRECTIONS, et al.,                            (Docs. 20, 21)
15                                                    THIRTY (30) DAY DEADLINE
                         Defendants.
16

17

18          Plaintiff is a prisoner proceeding pro se and in forma pauperis in this civil rights action

19   pursuant to 42 U.S.C. ' 1983. On February 20, 2019, an order issued finding that Plaintiff stated

20   cognizable claims and directing him to submit documents for service on the defendants within

21   twenty-one (21) days. (Doc. 19.)

22          On March 4, 2019, Plaintiff filed a motion for appointment of counsel. (Doc. 20.) On

23   March 8, 2019, Plaintiff filed a motion for an extension of time to file service documents. (Doc.

24   21.) Both of Plaintiff’s motions are based on his inability to obtain copies of documents for

25   pursuing this action.
            Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
26
     Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to
27
     represent Plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for
28
                                                       1
 1   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

 2   circumstances the Court may request the voluntary assistance of counsel pursuant to section

 3   1915(e)(1). Rand, 113 F.3d at 1525.

 4           Without a reasonable method of securing and compensating counsel, the Court will seek
     volunteer counsel only in the most serious and exceptional cases. In determining whether
 5
     “exceptional circumstances exist, the district court, must evaluate both the likelihood of success
 6
     of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 7
     complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 8
             In the present case, the Court does not find the required exceptional circumstances. Even
 9
     if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations
10
     which, if proved, would entitle him to relief, his case is not exceptional. This Court is faced with
11
     similar cases almost daily. Further, at this early stage in the proceedings, the Court cannot yet
12
     determine whether Plaintiff is likely to succeed on the merits, and based on a review of the record
13
     in this case, the Court does not find that Plaintiff cannot adequately articulate his claims. Id. For
14
     the foregoing reasons, Plaintiff=s motion for the appointment of counsel will be denied, without
15
     prejudice.
16
             However, the difficulty Plaintiff is experiencing obtaining copies of documents is
17
     unacceptable. The exhibits to Plaintiff’s motions show that he is being completely denied copies
18
     of documents for this action. While Plaintiff’s is not entitled to free copies of documents, he must
19
     have access to copying documents sufficient to pursue this action without infringing on his
20
     constitutional right of access to court. How this is accomplished is left to the discretion of the
21
     Chief of the Madera County Department of Corrections, whose assistance is requested to
22
     facilitate an appropriate resolution of the issue. This situation amounts to good cause to grant
23
     Plaintiff’s requested extension of time.
24
             Accordingly, it is HEREBY ORDERED that Plaintiff’s motion for appointment of
25
     counsel, filed on March 4, 2019 (Doc. 20) is DENIED without prejudice and Plaintiff’s motion
26
     for an extension of time to file service documents is GRANTED. Plaintiff is granted thirty (30)
27   days from the date of service of this order to submit the documents for service on Defendants in
28
                                                          2
 1   this action. The Clerk of the Court is directed to serve a copy of this order and Plaintiff’s motions

 2   (Docs. 20 & 21) along with their exhibits on the Chief of the Madera County Department of

 3   Corrections, Manuel Perez, who is requested to facilitate Plaintiff’s access to copies as necessary

 4   for Plaintiff to pursue this action.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     March 13, 2019                                    /s/   Sheila K. Oberto              .
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       3
